REASONS FOR ALLOWANCE
Claims 1, 5, 6, 8 – 24 are allowed.  The following is an examiner’s statement of reasons for allowance:  Claims 1, 5, 6, 8 – 24 have been allowed because the combination of claim limitations involving generating a payload including a non-offloaded part of the second portion of the identifier, selecting, based on an offloaded part of the second portion of the identifier, a resource from a plurality of available resources, wherein the resource comprises an implicit indication of the offloaded part of the second portion of the identifier; and transmitting the payload on the resource to the second wireless device among other claim limitations are non-obvious over the prior art.  The closest prior art of record Wang discloses a discovery signal comprising a preamble part and a data part, where the preamble resource for the preamble part is determined from a first set of predefined resources and a data resource for the data part maps from the preamble resource, however, Wang does not disclose generating a payload including a non-offloaded part of the second portion of the identifier; selecting, based on an offloaded part of the second portion of the identifier, a resource from a plurality of available resources, wherein the resource comprises an implicit indication of the offloaded part of the second portion of the identifier and therefore the claims are allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

CORRESPONDENCE INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIONEL PREVAL whose telephone number is (571)270-5673. The examiner can normally be reached Monday-Thursday 10-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NOEL BEHARRY can be reached on 5712705630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/L.P./Examiner, Art Unit 2416                  

/NOEL R BEHARRY/Supervisory Patent Examiner, Art Unit 2416